Citation Nr: 1523643	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for irritable bowel syndrome (IBS).

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to April 1991, and had additional service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and is associated with the Veteran's virtual claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this claim, an additional remand is necessary to ensure proper compliance with the prior remands issued in this case.

In November 2013, the Board remanded the claims, in part to afford the Veteran with a VA gastrointestinal disorders examination.  The examiner was to determine if the Veteran had a current gastrointestinal disorder, to include GERD and/or IBS, and if so, opine as to whether any such disorder was related to service, to include any incident shown therein during active duty for training (i.e., a heat exhaustion injury in the Line of Duty (LOD) in July 1995), or if preexisting any active period of service, was/were aggravated beyond natural progression thereby.  If, during development, additional evidence showed treatment for an ovarian cyst in service, the examiner was to opine as to whether it was at least as likely as not that the current gastrointestinal disorder, to include GERD and/or IBS, was caused or aggravated by the ovarian cyst.  

In January 2013, a VA examiner opined that there was no cause and effect relationship between gastroenteritis and the development of GERD therefore, it was less likely than not that the Veteran's GERD was incurred in or caused by the in-service diagnosis of gastroenteritis that occurred while in service in July 1995.  In a March 2014 addendum, the examiner concluded that there was no relationship between the Veteran's treatment for her ovarian cyst diagnosed during her military enlistment and her current diagnosis of GERD.  However, the VA examiner did not address the issue of IBS, and failed to opine whether any gastrointestinal disorder, it include GERD and/or IBS preexisted any active period of service and was/were aggravated beyond natural progression.  

In June 2014, the Board issued an additional remand to correct the defects with the prior VA examinations and resulting opinions.  Specifically, the Board noted that, while the examiner addressed one incident in service that occurred in July 1995, it did not appear that the examiner considered other in-service documented incidents involving similar complaints of nausea, vomiting, diarrhea, etc, while assessing the likely etiology of the Veteran's GERD.  Service treatment records reflect that in March 1991, the Veteran was seen for complaints of vomiting for six days, which was ultimately assessed as amenorrhea secondary to physical training.  Later that month she was again treated for nausea, vomiting, and diarrhea, and was diagnosed with viral gastroenteritis.  In August 1993, she presented with complaints of cramping with diarrhea and was diagnosed with acute diarrhea.  A July 1995 LOD determination revealed that she had heat exhaustion and was sent to the hospital for further evaluation due to vomiting, headache, nausea, and dizziness.  At that time she was diagnosed with acute gastroenteritis and dehydration.  Neither did it appear that the examiner had considered the Veteran's reported history of hospitalization for severe abdominal pain and/or an ovarian cyst while in Turkey in 1998.  Thus, a remand was necessary so that GERD and IBS could be evaluated in consideration of the Veteran's entire medical history, to include her history during and after service.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  

Additionally, the examiner was requested to consider additional medical information presented by the Veteran's representative regarding a common disease mechanism between IBS and GERD.  As a part of that remand, the Board also ordered the AOJ to request specific medical records she had discussed in her Board hearing, to include records from her private gynecologist and also to inform her of the efforts made to locate any additional service treatment records, including alleged treatment records from Incirlik Air Force Base.  

Following the June 2014 remand, the AOJ issued the required notice regarding the efforts made to locate the Veteran's service treatment records, however, it failed to request her private medical records, as was ordered in that remand.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance.  Stegall v. West, 11 Vet App. 268, 271 (1998).  Therefore, an additional remand is necessary so that the Veteran may be afforded the opportunity to authorize VA to seek her private medical records, and/or provide them herself.

Further, in December 2014, the Veteran was afforded a new VA examination.  In the resulting report, the VA examiner confirmed that the Veteran has a present diagnosis of both GERD, which was noted to be well controlled, and IBS, although no present symptoms of IBS were found.  In relation to the Veteran's IBS, the examiner opined that it appeared to have developed after service and is not likely that it is related to acute self-limited diarrheal episodes she had during service.  She also noted that the symptoms do not appear to fit post-infections IBS.  She did not address whether IBS is related to the Veteran's reported hospitalization for an ovarian cyst in service.  Neither did she address the medical literature submitted by the Veteran's representative.  Finally, no opinion was given regarding the possible etiology of the Veteran's GERD.  Therefore, the Board finds that an additional remand is necessary so that an addendum opinion may be obtained that addresses all of the issues ordered in the prior remand.  Stegall, supra; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Requiring VA to provide an adequate opinion).

Finally, a medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one.  Barr, 1 Vet. App. at 124.  Concerning the Veteran's GERD, the Board notes that not only was the etiology of that issue not addressed by the VA examiner in December 2014, the only true medical opinion given concerning GERD, namely the March 2014 addendum opinion that it is not related to her in-service diagnosed ovarian cyst, is inadequate.  That opinion states that there is no connection between that in-service illness, but does not provide sufficient explanation for how that opinion was reached for the Board to rely upon it in adjudicating this case. 

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran requesting authorization for VA to obtain records of any private treatment for her diagnosed GERD and/or IBS, including but not limited to the private gynecologist referred to during her Board hearing.

If the Veteran fails to furnish any necessary releases for private treatment records, she should then be advised to obtain and submit those records herself.  

If authorization is given, but any records are unavailable or the request is not honored by the private physicians, the Veteran must be notified of the identity of the records that are unavailable and any efforts VA has undertaken to obtain such records, and any additional action that might be taken concerning her case.  She must also be advised that she should submit any records in her possession.  

2. Thereafter, return the file to the December 2014 VA examiner for an addendum opinion regarding the nature and etiology of the Veteran's GERD and IBS.  If the December 2014 examiner is not available, the record should be sent to an appropriate specialist, to include a gastroenterologist, so that an opinion may be rendered.  The need for an additional examination is left to the discretion of the examiner selected to write the opinion. 

The claims folder, including any relevant records obtained from the Veteran's private physicians, and a copy of this remand, must be made available to the examiner for review.  The resulting opinion should include a citation attesting that the remand was reviewed prior to the opinion being rendered.

The examiner is then requested to answer the following questions with regard to both the Veteran's GERD and IBS:

Whether the Veteran's presently diagnosed GERD and/or IBS clearly and unmistakable pre-existed any periods of active service (from January 1991 to April 1991 and from September 1998 and January 1999) and, if so, whether each disability was clearly and unmistakably not aggravated (meaning no permanent increase in disability beyond its natural progression) by any event in active service, to include the Veteran's hospitalization for an ovarian cyst.  

Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's GERD and/or IBS had onset in service or is otherwise the result of a disease or injury in service.  In discussing both rendered opinions, the examiner must consider all service treatment records, to include the Veteran's documented complaints of nausea, vomiting, and diarrhea in March 1991, August 1993, and July 1995, as well as her reported hospitalization for severe abdominal pain and/or an ovarian cyst in 1999 and her complaints of chronic pelvic pain since that time.  

In reaching the opinions requested, the examiner must consider and discuss the medical links provided by the Veteran's representative in May 2014.  Specifically, the examiner should discuss the suggestion that IBS and GERD often coexist and may share a common disease mechanism.  The examiner should also give full deference to any symptoms or medical history reported by the Veteran.  If the examiner rejects any contentions by the Veteran, then any reason for doing so must be explained.

A complete rationale must be provided for each opinion.  The examiner is reminded that mere conclusions without discussion as to how the opinion was rendered will be deemed inadequate.  Therefore, all opinions must be supported by citation to the evidence of record, medical treatise evidence, or known medical principles.  The absence of evidence of treatment for a digestive disorder in the Veteran's service treatment records alone cannot serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion can be rendered. 
 
3. Thereafter, the AOJ should review the rendered opinion and ensure that it complies with the directives of this remand.  If the opinion is found to be lacking in any way, it should be returned to the VA examiner who rendered the opinion for correction.

4. Thereafter, readjudicate the issues on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide the Veteran and her representative with adequate time to respond before returning the case to the Board for additional appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




